DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/04/2021 has been entered and considered by the examiner.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with James Love, Reg. #58,421 on 04/06/2021.
	Please amend Claim 1 as follows:
Claim 1, (Currently Amended) A light control device, comprising:
	a light control sheet including a plurality of light control circuits each conﬁgured to reversibly change light transmittance and positioned according to a ﬁrst arrangement that has a regularity;
	a detection sheet including a plurality of detection circuits each conﬁgured to detect an external input and positioned according to a second arrangement that has a regularity same as the regularity of the ﬁrst arrangement;
	driving circuitry configured to output, to each of the light control circuits, a change signal for changing light transmittance; and
	light control processing circuitry including a plurality of light control processing circuits configured to associate each of the detection circuits with at least one of the light control circuits, and cause the driving circuitry to output the change 
	each light control processing circuit is configured to cause the driving circuitry to output a unique change signal corresponding to an identified input pattern.

Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant has incorporated an allowable subject matter of the objected dependent claims 7 and 8 into the independent claim 1 as requested by the examiner so that the independent claim 1 meets a condition for allowance such that the light control processing circuitry including a plurality of light control processing circuits configured to associate each of the detection circuits with at least one of the light control circuits, and cause…..the detection circuits that have detected the external input, wherein each light control processing circuit is configured to cause the driving circuitry to output a unique change signal corresponding to an identified input pattern as described in the applicant’s invention in detailed of specification paragraph [0041] [0054].	
References Cited
	Azumi et al (U.S Pub: 20120075239) is cited to teach a touch detector capable of achieving high position resolution while improving detection sensitivity to a touch is provided.  The touch detector includes: a plurality of drive electrodes arranged side by side to extend in one direction; a detection electrode extending in a direction orthogonal 
sequentially selecting a predetermined plural number of target electrodes from the plurality of drive electrodes in a time-divisional manner, and applying a touch detection drive signal with a plurality of pulse waveforms for detecting an external adjacent object to the selected target electrodes to perform a scanning drive.  A scanning pitch in the scanning drive is smaller than the total width of the plural number of selected target electrodes.
However, Azumi does not disclose wherein the input patterns each correspond to a unique change signal corresponding to an identified input pattern as described in the applicant’s invention in detailed of specification paragraph [0041] [0054].
	Nakayama et al (U.S Pub: 20150153767) is cited to teach an input device capable of being easily incorporated into the display device as a capacitance coupling type input device.  The display device is provided with an input device having a plurality of driving electrodes formed by dividing a common electrode of a liquid crystal panel via slits and detection electrodes arranged to cross the driving electrodes, and a capacitive element is formed between respective ones of the driving electrodes and the detection electrodes.  The driving electrodes and the detection electrodes are constituted by electrically connecting a plurality of island-like electrode blocks to each other via connection portions 11b, 12b, and the electrode blocks of the driving electrodes and the electrode blocks of the detection electrodes are arranged not to be opposed to each other.

	Azumi et al (U.S Pub: 20150277657) is cited to teach the touch drive device includes a plurality of drive electrodes arranged side by side to extend in a single direction, a detection electrode which extends in a direction crossing the direction in which the drive electrodes extend, and generates capacitances at intersections of the detection electrode and the drive electrodes, and a driver (DDI) which groups the drive electrodes into a plurality of drive electrode portions each including at least one drive electrode, and performs a touch scanning drive by supplying a touch drive signal (TSVCOM) having a pulse waveform for detection of a closely situated external object to a target drive electrode portion which is a selected one of the drive electrode portions.  The number of the drive electrodes included in each of the drive electrode portions and the target drive electrode portion to which the touch drive signal (TSVCOM) is supplied can be designated. 
	However, Azumi does not disclose wherein the input patterns each correspond to a unique change signal corresponding to an identified input pattern as described in the applicant’s invention in detailed of specification paragraph [0041] [0054].
	Hayashi (U.S Pub: 20180224970) is cited to teach an in-cell-type touch-sensor-equipped display device of a comparative example has a configuration in which the above-described electrodes integrating the common electrodes and the drive electrodes are built in a TFT substrate of a liquid-crystal display panel unit.  As a drive method 
touch-sensor-equipped display device of the comparative example.  In the 
in-cell-type touch-sensor-equipped display device of the comparative example, 
the loads at the paths including the capacitors serving as the units of detection formed by the intersections of the pairs of the drive electrodes and the detection electrodes are high.  In the in-cell-type touch-sensor-equipped display device of the comparative example, the touch drive time of the drive electrodes becomes long in accordance with the above-described loads of the paths.  When the touch drive time of each of the drive electrodes becomes long, the touch detection period, which is the period including the touch drive time of the plurality of drive electrodes of the touch detection area, becomes long.
	However, Hayashi does not disclose wherein the input patterns each correspond to a unique change signal corresponding to an identified input pattern as described in the applicant’s invention in detailed of specification paragraph [0041] [0054].
	Geaghan et al (U.S Pub: 20070074914) is cited to teach the interleaved pattern is configured to increase a region of linearity of the touch response profiles respectively associated with the electrode sets, each touch response profile representing a relationship between touch signal amplitude and touch position relative to a particular electrode set.  In one example, the interleaved pattern may be configured to facilitate interpolation among touch signals sensed using the adjacent electrode sets to facilitate touch location determination.  In another example, the interleaved pattern is configured to smooth a touch signal transition as the touch is moved from one electrode set 

	However, Geaghan does not disclose wherein the input patterns each correspond to a unique change signal corresponding to an identified input pattern as described in the applicant’s invention in detailed of specification paragraph [0041] [0054].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627